Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Leslie Van Leeuwen, Reg. No. 42196, on 08/03/2022, following an interview with Leslie on 08/03/2022.

The claims have been amended as follows:
(Currently Amended) A method implemented by an information handling system that includes a memory and a processor, the method comprising:
capturing a set of user profile information corresponding to a user during a first user session;
generating an initial prioritization model for the user, wherein the generating is based on one or more prioritization models for a set of different users stored in a crowdsourced storage area, and wherein the generating is further based on the set of captured user profile information;
displaying a set of objects to the user on a user interface during the first user session, wherein the displayed set of objects corresponds to an object type and show a first level of detail based on the initial prioritization model, and wherein a set of metadata corresponds to the set of objects;
adjusting the initial prioritization model based on a set of user selections captured during the first user session that indicates a second level of detail of at least one object in the set of objects and a selection of a different set of objects corresponding to a different object type, wherein the set of user selections is devoid of a zoom scaling function, and wherein the adjusting changes an amount of the set of metadata to display on each of the set of objects; and
displaying the set of objects and the different set of objects to the user on the user interface during a second user session based on the adjusted prioritization model.
(Canceled)
(Previously Presented) The method of claim 1 further comprising:
accessing the crowdsourced storage area to retrieve the initial prioritization model from the plurality of prioritization models, wherein the initial prioritization model is retrieved based on historical user interactions from the set of different users. 
(Original) The method of claim 3 further comprising:
storing the adjusted prioritization model in the crowdsourced storage area.
(Previously Presented) The method of claim 1 further comprising:
displaying a configuration menu to the user that comprises a set of preset detail level selections based on the initial prioritization model;
receiving one or more changes from the user that changes one or more of the set of preset detail level selections; and
re-adjusting the initial prioritization model based on the received one or more changes.
(Previously Presented) The method of claim 1 further comprising:
in response to the adjusting of the prioritization model, monitoring user behavior of the user interacting with the set of objects; and
re-adjusting the adjusted prioritization model based on the user behavior of the user.
(Canceled) 
(Currently Amended) An information handling system comprising:
one or more processors;
a memory coupled to at least one of the processors;
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of:
capturing a set of user profile information corresponding to a user during a first user session;
generating an initial prioritization model for the user, wherein the generating is based on one or more prioritization models for a set of different users stored in a crowdsourced storage area, and wherein the generating is further based on the set of captured user profile information;
displaying a set of objects to the user on a user interface during the first user session, wherein the displayed set of objects corresponds to an object type and show a first level of detail based on the prioritization model, and wherein a set of metadata corresponds to the set of objects;
adjusting the initial prioritization model based on a set of user selections captured during the first user session that indicates a second level of detail of at least one object in the set of objects and a selection of a different set of objects corresponding to a different object type, wherein the set of user selections is devoid of a zoom scaling function, and wherein the adjusting changes an amount of the set of metadata to display on each of the set of objects; and
displaying the set of objects and the different set of objects to the user on the user interface during a second user session based on the adjusted prioritization model.
(Canceled)
(Previously Presented) The information handling system of claim 8 wherein the processors perform additional actions comprising:
accessing the crowdsourced storage area to retrieve the initial prioritization model from the plurality of prioritization models, wherein the initial prioritization model is retrieved based on historical user interactions from the set of different users. 
(Original) The information handling system of claim 10 wherein the processors perform additional actions comprising:
storing the adjusted prioritization model in the crowdsourced storage area.
(Previously Presented) The information handling system of claim 8 wherein the processors perform additional actions comprising:
displaying a configuration menu to the user that comprises a set of preset detail level selections based on the initial prioritization model;
receiving one or more changes from the user that changes one or more of the set of preset detail level selections; and
re-adjusting the initial prioritization model based on the received one or more changes.
(Previously Presented) The information handling system of claim 8 wherein the processors perform additional actions comprising:
in response to the adjusting of the prioritization model, monitoring user behavior of the user interacting with the set of objects; and
re-adjusting the adjusted prioritization model based on the user behavior of the user.
(Canceled) 
(Currently Amended) A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising:
capturing a set of user profile information corresponding to a user during a first user session;
generating an initial prioritization model for the user, wherein the generating is based on one or more prioritization models for a set of different users stored in a crowdsourced storage area, and wherein the generating is further based on the set of captured user profile information;
displaying a set of objects to the user on a user interface during the first user session, wherein the displayed set of objects corresponds to an object type and show a first level of detail based on the initial prioritization model, and wherein a set of metadata corresponds to the set of objects;
adjusting the initial prioritization model based on a set of user selections captured during the first user session that indicates a second level of detail of at least one object in the set of objects and a selection of a different set of objects corresponding to a different object type, wherein the set of user selections is devoid of a zoom scaling function, and wherein the adjusting changes an amount of the set of metadata to display on each of the set of objects; and
displaying the set of objects and the different set of objects to the user on the user interface during a second user session based on the adjusted prioritization model.
(Canceled)
(Previously Presented) The computer program product of claim 15 wherein the information handling system performs further actions comprising:
accessing the crowdsourced storage area to retrieve the initial prioritization model from the plurality of prioritization models, wherein the initial prioritization model is retrieved based on historical user interactions from the set of different users. 
(Original) The computer program product of claim 17 wherein the information handling system performs further actions comprising:
storing the adjusted prioritization model in the crowdsourced storage area.
(Previously Presented) The computer program product of claim 15 wherein the information handling system performs further actions comprising:
displaying a configuration menu to the user that comprises a set of preset detail level selections based on the initial prioritization model;
receiving one or more changes from the user that changes one or more of the set of preset detail level selections; and
re-adjusting the initial prioritization model based on the received one or more changes.
(Previously Presented) The computer program product of claim 15 wherein the information handling system performs further actions comprising:
in response to the adjusting of the prioritization model, monitoring user behavior of the user interacting with the set of objects; and
re-adjusting the adjusted prioritization model based on the user behavior of the user.

The following is an examiner’s statement of reasons for allowance:

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8, and 15  when taken in the context of the claims as a whole.  Specifically, the combination wherein generating an initial prioritization model for the user, wherein the generating is based on one or more prioritization models for a set of different users stored in a crowdsourced storage area, and wherein the generating is further based on the set of captured user profile information; displaying a set of objects to the user on a user interface during the first user session, wherein the displayed set of objects corresponds to an object type and show a first level of detail based on the initial prioritization model, and wherein a set of metadata corresponds to the set of objects; adjusting the initial prioritization model based on a set of user selections captured during the first user session that indicates a second level of detail of at least one object in the set of objects and a selection of a different set of objects corresponding to a different object type, and wherein the adjusting changes an amount of the set of metadata to display on each of the set of objects.
At best the prior arts of record, specifically, Lancaster (US 2012/0096410 A1) teaches: referring to fig. 3, a user interface which is implemented as a graphical user interface allows a user to arrange data in a plurality of hierarchical levels; the different hierarchical levels include a first level (e.g., shown in FIG. 3) where data is arranged by relatively general categories at the highest level or order, a second level or order where data is arranged by sub-categories, a third level or order where data is arranged by sub-sub-categories etc.; a first hierarchical level is displayed and the tiles correspond to respective different categories, such as finances, music, family, workouts, etc.; user has selected or opened the “workouts” category tile 30 of FIG. 3 which results in the display 13 depicting a plurality of tiles 34 of a second hierarchical level which correspond to sub-categories of the “workouts” category; as shown in FIG. 5, the user selected the “strength training” sub-category tile 34 of FIG. 4 which results in the display 13 depicting a data view interface 40 at the third hierarchical level and which corresponds to the “strength training” sub-category; the user may utilize the save icon to save the data items of the data view interface for subsequent retrieval and viewing when the tile of the next higher level which is associated with the interface is selected by the use (see [0031], [0035], [0040], [0043], [0054], figs. 3-5); Park et al. (US 2012/0054635 A1) teaches: if multiple objects are displayed on the display unit of the terminal device, the touch sensor unit determine whether and which objects displayed on the display unit of the terminal device are selected; The user may set preferences among the object attribute fields present in the preference information DB of the terminal device; the user may allocate a highest preference level to the ‘Entertainment’ field, a second highest preference level to the ‘Culture & Education’ field and a lowest preference level to the ‘Economy’ field ; the terminal device may determine the preference levels of the pieces of attribute information of the requested object based on the results of the classification, and determine the order in which the pieces of attribute information of the requested object are displayed on the display unit of the terminal device, based on their respective preference levels (i.e., adjusted prioritization model); the terminal device obtain preference information about the attribute information from the preference information DB; the terminal device display the pieces of attribute information of the requested object on the display unit of the terminal device based on the obtained preference (see [0025], [0047], [0049]-[0050]); Abuelsaad et al. (US 2014/0201345 A1) teaches: access, in a computer storage device 82A-N, user profile(s) 84A-N associated with a prospective user 76 of a set of computer resources 78A-N in the networked computing environment, the user profile(s) 84A-N comprising information pertaining to a skill level of the prospective user 76 with respect to the set of computer resources 78A-N (e.g., certifications, education, experience, job titles, affiliations, exam results associated with the prospective user, etc.); determine an expertise level 88 (e.g., the expertise level 88 ranging from beginner to expert) of the prospective user 76 with respect to the set of computer resources 78A-N based on the information contained in the user profile(s) 84A-N (e.g., based on a comparison of the information to information of other users having previously determined expertise levels); calculate a score based on the expertise level 88; provide a level of user privileges 92 to the set of computer resources 78A-N commensurate with the score 90; configure a user interface 94 for the prospective user based on the expertise level 88, the score 90, and/or the privilege level 92 (see [0058]); Barak et al. (US 20140115466 A1) teaches: dynamically adding interactive elements or functions (e.g., widgets) to customize the user interface based on a user's unique experience; dynamically customize the user interface 114. The customization component 134 may be configured to use data from past user or agent engagements (e.g., historical data indicative of functions which were activated, used or displayed, or were otherwise associated with a user interface, and whether the engagement(s) associated with these functions were successful). The customization component 134 may be configured with capabilities for intelligently learning from the data how to optimize a particular user experience, based on previous successful engagements (see [0009], [0033]).  None of the references expressly teach wherein generating an initial prioritization model for the user, wherein the generating is based on one or more prioritization models for a set of different users stored in a crowdsourced storage area, and wherein the generating is further based on the set of captured user profile information; displaying a set of objects to the user on a user interface during the first user session, wherein the displayed set of objects corresponds to an object type and show a first level of detail based on the initial prioritization model, and wherein a set of metadata corresponds to the set of objects; adjusting the initial prioritization model based on a set of user selections captured during the first user session that indicates a second level of detail of at least one object in the set of objects and a selection of a different set of objects corresponding to a different object type, and wherein the adjusting changes an amount of the set of metadata to display on each of the set of objects.
In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8, and 15  as a whole.  
Thus, claims 1, 3-6, 8, 10-13, 15, and 17-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        
/BEAU D SPRATT/Primary Examiner, Art Unit 2143